DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “an electrode portion which is formed on the insulating film, extends from a peripheral region of the magnetosensitive portion toward a central region of the magnetosensitive portion; and a contact which penetrates the insulating film, and electrically connects the electrode portion to the magnetosensitive portion, wherein when observing a cross section passing through a center of the magnetosensitive portion in plan view and a portion at which the contact is in contact with the magnetosensitive portion, at least a part of the contact extends toward the central region directly below a lower surface of a part of the insulating film in the cross section, and the electrode portion extends further toward the central region than the contact” in combination with all the limitations of claim 1.
Regarding claim 7, prior art does not disclose or suggest: “an electrode portion which extends from a peripheral region of the magnetosensitive portion toward a central region of the magnetosensitive portion; and forming a contact which penetrates the insulating film, and electrically connects the electrode portion to the magnetosensitive portion, wherein when observing a cross section passing through a center of the magnetosensitive portion in plan view and a portion at which the contact is in contact with the magnetosensitive portion, at least a part .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erie et al., US 2011/0147865 discloses an integrated hybrid Hall Effect transducer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        1/29/2021